DETAILED ACTION
Claims 1-9 are pending before the Office for review.
In the response filed August 6, 2020:
Claims 7-9 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al (U.S. patent Application Publication 2007/0167116) hereinafter Yoshida’116 in view of YOSHIDA (U.S. Patent Application Publication 2006/0245995) hereinafter Yoshida’995 and KOIZUMI et al (WO 2015129776 as evidenced by the machine translation).
With regards to claim 1, Yoshida’116 discloses a method for producing a polishing composition comprising: providing a polishing composition comprising silica particles (Paragraphs [0024], [0031]-[0337]) and a dispersing medium including a water and/or a water soluble organic solvent (Paragraph [0038]) wherein the aqueous solution is at a pH which has been previously adjusted to be that of the desired polishing electrical conductivity adjusting agent) is added to the polishing composition immediately before polishing the substrate (Paragraphs [0039]-[0047]) rendering obvious a method for producing a polishing composition comprising preparing a first dispersion liquid by mixing a dispersing element containing abrasive grains (silica) and dispersing medium and preparing a second dispersion liquid by mixing the first dispersion liquid at a predetermined pH with an electrical conductivity adjusting agent (zeta potential adjusting agent).
Yoshida’116 does not explicitly disclose the first dispersion liquid comprising a pH adjusting agent and changing a pH of the dispersing element so as to pass an isoelectric point of the abrasive grains, wherein changing a pH of the dispersing element so as to pass an isoelectric point of the abrasive grains comprises: (i) when the pH of the dispersing element is higher than the isoelectric point of the abrasive grains, mixing the pH adjusting agent with the dispersing element, thereby making the pH of the dispersing element lower than the isoelectric point of the abrasive grains; or (ii) when the pH of the dispersing element is lower than the isoelectric point of the abrasive grains, mixing the pH adjusting agent with the dispersing element, thereby making the pH of the dispersing element higher than the isoelectric point of the abrasive grains.
Yoshida’995 discloses a method for producing a polishing composition comprising preparing a first dispersion liquid by mixing a dispersing element containing abrasive grains (silica) and a dispersing medium with a pH adjusting agent (Paragraphs [0016], [0033], [0040]-[0041]). Koizumi discloses a polishing material comprising a polishing composition comprising abrasive such as colloidal silica wherein the pH of the 
As such Yoshida’116 as modified by Yoshida’994 and Koizumi renders obvious  renders obvious the first dispersion liquid comprising a pH adjusting agent and changing a pH of the dispersing element so as to pass an isoelectric point of the abrasive grains, wherein changing a pH of the dispersing element so as to pass an isoelectric point of the abrasive grains comprises: (i) when the pH of the dispersing element is higher than the isoelectric point of the abrasive grains, mixing the pH adjusting agent with the dispersing element, thereby making the pH of the dispersing element lower than the isoelectric point of the abrasive grains; or (ii) when the pH of the dispersing element is lower than the isoelectric point of the abrasive grains, mixing the pH adjusting agent with the dispersing element, thereby making the pH of the dispersing element higher than the isoelectric point of the abrasive grains.
It would have been prima facie
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yoshida’116 to include the pH adjusting agent to pass an isoelectric point as rendered obvious by Koizumi because the reference of Koizumi teaches that adjusting the pH according to the isoelectric allows for the polishing performance of the polishing material to be easily controlled with respect to polishing rate and smoothness (Page 7 Second Paragraph) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing performance using the teachings of Koizumi. MPEP 2143D
With regards to claim 2, the modified teachings of Yoshida’116 renders obvious wherein the electrical conductivity adjusting agent is in the form of an aqueous solution (Yoshida’116 Paragraphs [0039]-[0047], [0086]-[0087]).
With regards to claim 3, the modified teachings of Yoshida’116 renders obvious wherein the abrasive grains are silica particles (Yoshida’116 Paragraph [0031], Yoshida’995 Paragraph [0016] Koizumi Page 6-7).
With regards to claim 4, the modified teachings of Yoshida’116 renders obvious wherein the pH adjusting agent is an acidic compound (Yoshida’995 Paragraph [0041] Koizumi Page 7).
With regards to claim 5, the modified teachings of Yoshida’116 renders obvious wherein the electrical conductivity agent (zeta potential adjusting agent
With regards to claim 6, the modified teachings of Yoshida’116 renders obvious wherein the pH adjusting agent is an alkaline compound (Yoshida’995 Paragraph [0040] Koizumi Page 7]).
With regards to claim 7, the modified teachings of Yoshida’116 renders obvious wherein the abrasive grains are silica (Yoshida’116 Paragraph [0031]).
With regards to claim 8, the modified teachings of Yoshida’116 discloses a first dispersion liquid by mixing a dispersing element containing abrasive grains (silica) and a dispersing medium with a pH adjusting agent (Yoshida’994 Paragraphs [0016], [0033], [0040]-[0041])  wherein the pH of the abrasive slurry is adjusted to be less than the isoelectric point of the abrasive slurry, the zeta potential becoming positive, or may be adjusted to a range beyond the isoelectric point of the abrasive slurry, the zeta potential becoming negative’ wherein the pH may be adjusted by adding a pH adjusted to the abrasive slurry or a pH buffer (Koizumi Page 6 last paragraph- page 8 second paragraph) rendering obvious wherein the pH of the dispersing element is changed to be lower than the isoelectric point of the silica.
 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 6, 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 4-7 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. Applicant argues that a person of ordinary skill in the art would not have combined Yoshida’116 and Koizumi in the manner assert by the Office with any reasonable expectation of success regarding any method for producing a polishing composition let alone those claimed. Applicant argues that Koizumi is silent as to the relationship between the zeta potential and pH in a polishing slurry containing colloidal silica. Applicant argues that Koizumi teaches away from using colloidal silica as an abrasive in its polishing composition because Koizumi teaches that a high polishing rate is not achieved when colloidal silica is used as an abrasive. 
Applicant argues that the translated Table 3 of Koizumi indicates that the polishing rate achievable using colloidal silica is over two orders of magnitude lower than the released using the composite metal oxide slurries of Koizumi. Applicant argues that Yoshid’116 teaches that silica particles are an essential component and does not appear to contemplate polishing compositions in which silica particles are absent. 
Applicant argues that Yoshida’995 fails to cure the deficiencies. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s currently claimed invention. The Examiner would first like to note that Applicant’s independent claim is not limited to silica abrasives only. Applicant’s currently presented claim uses a transitional term of “comprising” and further the use of abrasives comprising silica are present dependent claims. The Examiner further maintains that Yoshida’116 is properly combinable with Koizumi. Yoshida’116 discloses a method of making a 
Therefore the Examiner maintains the combination of Yoshida’116 in view of Yoshida’994 and Koizumi renders obvious Applicant’s claimed invention. As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713